NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DANIEL LYTLE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-3906
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Kimberly Campbell,
Judge.

Daniel Lytle, pro se.


PER CURIAM.

              Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005); Adaway v.

State, 902 So. 2d 746 (Fla. 2005); Hanf v. State, 182 So. 3d 704 (Fla. 1st DCA 2015);

Enriquez v. State, 885 So. 2d 892 (Fla. 3d DCA 2004).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.